INERGY







AMENDMENT TO PHYSICAL SALE AGREEMENT




THIS AMENDMENT ("Amendment") is made and entered into as of the 31st day of
October 2007, by and between Florida Public Utilities Company ("Buyer"), and
Inergy Propane, LLC, ("Seller")




WHEREAS, Buyer and Seller are parties to that certian Physical Sale Agreement
with a term of April 1, 2006 through March 31, 2008




WHEREAS, the parties hereto desire to amend the term of the Physical Sale
Agreement by means of this Amendment.




NOW THEREFORE, for an in consideration of the covenants and agreements set forth
hereinafter, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties amend the Physical
Sale Agreement as follows:




Section 1 of the Physical Sale Agreement is hereby amended in its entirety to
read as follows:




1.

 Term: The initial term of this agreement is from April I, 2006 through April
31, 2008




Except as modified herein, all other terms and conditions of the Physical Sale
Agreement shall remain in full force and effect In the event the terms and
conditions of this Amendment conflict with the terms of Physical Sale Agreement,
the terms and conditions of this Amendment shall prevail.




FLORIDA PUBLIC UTILITIES COMPANY




By:

/s/ C. L. Stein

Name: C L Stein

Title: COO & Senior Vice President




INERGY PROPANE, LLC




By:

/s/ Inergy Propane LLC

Name:

Title:



